                                                                                           FILED
      Case 2:21-cr-00127-MCS Document 1 Filed 03/16/21 Page 1 of 3 Page    ID #:1
                                                                     CLERK, U.S. DISTRICT COURT


                                                                    03/16/2021

                                                                                         DM
                                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                 BY: ___________________ DEPUTY


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                 January 2020 Grand Jury

11   UNITED STATES OF AMERICA,                      CR 2:21-cr-00127-MCS

12              Plaintiff,                          I N D I C T M E N T

13              v.                                  [18 U.S.C. § 153: Embezzlement
                                                    Against a Bankruptcy Estate]
14   DOUGLAS J. CHRISMAS,

15              Defendant.

16
          The Grand Jury charges:
17
                                  COUNTS ONE THROUGH THREE
18
                                       [18 U.S.C. § 153]
19
     A.   INTRODUCTORY ALLEGATIONS
20
                 At times relevant to this Indictment:
21
                 a.     Art and Architecture Books of the 21st Century, d.b.a.
22
     Ace Gallery (“Ace Gallery”), was a gallery that sold art in Los
23
     Angeles, California.        Defendant DOUGLAS J. CHRISMAS was the president
24
     and chief executive officer of Ace Gallery, and had control over Ace
25
     Gallery’s operations, including its financial operations.
26
                 b.     On February 12, 2013, Ace Gallery filed a voluntary
27
     petition under Chapter 11 of the Bankruptcy Code in the United States
28
      Case 2:21-cr-00127-MCS Document 1 Filed 03/16/21 Page 2 of 3 Page ID #:2



1    Bankruptcy Court for the Central District of California as case

2    number 2:13-bk-14135-RK.

3              c.    When Ace Gallery filed a voluntary petition for

4    bankruptcy, a bankruptcy estate was created, and included all the

5    property owned by Ace Gallery and its claims on or rights to other

6    property, no matter where the property was or who possessed it when

7    the bankruptcy case began.

8              d.    After filing for bankruptcy, Ace Gallery continued to

9    operate, as debtor-in-possession, with defendant CHRISMAS continuing
10   as Ace Gallery’s president, trustee, custodian, and overseer of Ace
11   Gallery’s operations.    As the debtor-in-possession’s trustee and
12   custodian, defendant CHRISMAS had access to property belonging to the
13   bankruptcy estate because it was his responsibility to control of all
14   property belonging to the bankruptcy estate. Defendant CHRISMAS
15   remained in control over Ace Gallery until April 6, 2016, when an
16   independent bankruptcy trustee was appointed over the bankruptcy
17   estate and defendant CHRISMAS was removed from the trustee and
18   custodian position.
19             e.    Corporation 1 was an entity that defendant CHRISMAS

20   owned and controlled, separate from the debtor-in-possession.

21   B.   THE EMBEZZLEMENT AGAINST THE ESTATE

22             On or about the following dates, in Los Angeles County,

23   within the Central District of California, and elsewhere, defendant

24   CHRISMAS, who was an agent of Ace Gallery and acting as trustee and

25   custodian for the bankruptcy court, knowingly and fraudulently

26   appropriated to his own use, embezzled, spent, and transferred the

27   property described below belonging to the bankruptcy estate of Ace

28

                                            2
      Case 2:21-cr-00127-MCS Document 1 Filed 03/16/21 Page 3 of 3 Page ID #:3



1    Gallery, which property came into his charge and custody as agent of

2    Ace Gallery and trustee and custodian for the bankruptcy court:

3    COUNT          DATE             PROPERTY
4    ONE            3/30/2016        $50,000 via Check No. 3164, signed by
                                     defendant CHRISMAS, drawn against Ace
5                                    Gallery’s bankruptcy estate account,
6                                    and paid to Corporation 1
     TWO            3/30/2016        $100,000 owed to Ace Gallery by a third
7                                    party for the purchase of artwork, but
                                     paid to Corporation 1 at defendant
8                                    CHRISMAS’S direction
     THREE          4/1/2016         $114,595.32 owed to Ace Gallery by a
9                                    third party for the purchase of
10                                   artwork, but paid to Corporation 1’s
                                     creditor at defendant CHRISMAS’S
11                                   direction

12

13
                                                A TRUE BILL
14

15                                                     /S/
16                                              Foreperson

17

18   TRACY L. WILKISON
     Acting United States Attorney
19

20

21   BRANDON D. FOX
     Assistant United States Attorney
22   Chief, Criminal Division

23   MONICA E. TAIT
     Assistant United States Attorney
24   Deputy Chief, Major Frauds Section

25   VALERIE L. MAKAREWICZ
     Assistant United States Attorney
26   Major Frauds Section

27

28

                                            3
